Name: Council Regulation (EEC) No 1984/82 of 19 July 1982 amending Regulation (EEC) No 1614/79 laying down special measures in respect of soya beans
 Type: Regulation
 Subject Matter: economic policy;  prices;  plant product
 Date Published: nan

 23 . 7 . 82 Official Journal of the European Communities No L 215/7 COUNCIL REGULATION (EEC) No 1984/82 of 19 July 1982 amending Regulation (EEC) No 1614/79 laying down special measures in respect of soya beans THE COUNCIL OF THE EUROPEAN COMMUNITIES, most suitable system for beans produced in these departments ; Whereas, furthermore, because of the scale of produc ­ tion in the said departments, the introduction of such a system would be disproportionately costly in terms of the objective it served ; whereas, therefore, the aid scheme should be adjusted to bring it more into line with the economic reality in the regions in question , while at the same time simplifying its operation and control ; whereas, to that end , provision should be made for granting aid to producers in respect of a level of production established by applying a representative yield to areas sown and harvested, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parliament ('), Having regard to the opinion of the Economic and Social Committee (2), Whereas Article 1 (2) of Regulation (EEC) No 1614/79 (3) fixes the dates for the beginning and end of the soya bean marketing year ; Whereas experience has shown that these dates are not the most representative of the period during which soya beans are marketed ; whereas, therefore, these dates should be altered ; Whereas it may in certain cases be necessary to alter these dates at relatively short notice ; whereas an appropriate procedure should be instituted for making such alterations ; Whereas Article 2 of Regulation (EEC) No 1614/79 provides for aid in respect of soya beans harvested in the Community ; whereas this aid is granted to any natural or legal person possessing adequate storage facilities and who has concluded a contract with a producer which guarantees payment of a minimum price to the latter ; whereas , to ensure that the aid scheme operates properly , the provisions in question establish a system for checking entitlement to aid ; Whereas , in the light of the specific situation with regard to the production and marketing structure of soya beans in the French overseas departments , the system of controls at the stage of initial marketing as introduced by the current Community rules is not the Regulation (EEC) No 1614/79 is hereby amended as follows : 1 . Article 1 (2) shall be replaced by the following : '2 . The guide price shall remain in force throughout the marketing year . Save where the Council , acting by a qualified majority on a proposal from the Commission , decides otherwise , the marketing year shall begin on 1 October and end on 30 September of the following year.' 2 . The following paragraph shall be inserted in Article 2 : ' 2a . Notwithstanding paragraph 2, the aid provided for in paragraph 1 shall , in the case of the French overseas departments , be granted to soya bean producers in respect of a level of production established by applying a representative yield to the areas on which soya beans have been sown and harvested .' Article 2 (') Opinion delivered on 9 July 1982 (not yet published in This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Comm unit ies. Article 1 , point 2 , shall apply to soya beans harvested from the 1982/83 marketing year onwards . the Official Journal ). ( 2 ) Opinion delivered on 30 June 1982 ( not yet published in the Otticial Journal ). O OJ No L 190 , 28 . 7 . 1979 , p . 8 . No L 215/8 Official Journal of the European Communities 23 . 7 . 82 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 July 1982. For the Council The President B. WESTH